 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00170-LJO-SKO
11
                                   Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                            PROPOSED FINDINGS AND ORDER
13
     RAMIRO JIMENEZ-RUIZ,                                 DATE: October 15, 2018
14                                                        TIME: 10:00 a.m.
                                  Defendant.              COURT: Hon. Lawrence J. O'Neill
15

16
                                                  STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant RAMIRO
18
     JIMENEZ-RUIZ, by and through his counsel of record, hereby stipulate as follows:
19
            1.     By previous order, this matter was set for status on October 15, 2018.
20
            2.     By this stipulation, the parties now move to continue the status conference until
21
     November 13, 2018, and to exclude time between October 15, 2018, and November 13, 2018, under
22
     Local Code T4.
23
            3.     The parties agree and stipulate, and request that the Court find the following:
24
                   a)      The government has represented that the discovery associated with this case
25
            includes the entire alien file, approximately eighty-pages. All of this discovery has been either
26
            produced directly to counsel and/or made available for inspection and copying.
27
                   b)      The government and counsel for the defendant desire additional time to conduct
28
            investigation and research related to the charges, in particular in light of the recent decision in

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          Lorenzo v. Sessions, No. 15-70814 (9th Cir. 2018).

 2                 c)      The parties believe that failure to grant the above-requested continuance would

 3          deny them the reasonable time necessary for effective preparation, taking into account the

 4          exercise of due diligence.

 5                 d)      Neither party objects to the continuance.

 6                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of October 15, 2018 to November 13,

11          2018, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12          T4] because it results from a continuance granted by the Court at the parties’ request on the basis

13          of the Court’s finding that the ends of justice served by taking such action outweigh the best

14          interest of the public and the defendant in a speedy trial.

15          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19

20
      Dated: October 11, 2018                                 MCGREGOR W. SCOTT
21                                                            United States Attorney
22
                                                              /s/ LAURA D. WITHERS
23                                                            LAURA D. WITHERS
                                                              Assistant United States Attorney
24

25
      Dated: October 11, 2018                                 /s/ ROGER BONAKDAR
26                                                            ROGER BONAKDAR
27                                                            Counsel for Defendant
                                                              RAMIRO JIMENEZ-RUIZ
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1

 2

 3                                       FINDINGS AND ORDER

 4         IT IS SO FOUND.

 5
     IT IS SO ORDERED.
 6

 7     Dated:    October 11, 2018                     /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME       3
30    PERIODS UNDER SPEEDY TRIAL ACT
